El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
La controversia sobre la validez, fragmentada o total, y la accesibilidad registral de la escritura pública ante nos exige “el más fino análisis de[l] documento, a fin de decantar, en cuanto a su contenido ideológico o expresivo, la graduada eficacia de cada una de sus menciones.” Rodríguez Adrados, Formación del instrumento público, validez, eficacia y libre circulación del negocio jurídico así documentado, incluso en las relaciones de Derecho Internacional Privado, 97-98 Rev. Der. Not. 256 (1977).
Para cumplir satisfactoriamente esta tarea es menester, *834a manera de recordatorio, que expongamos brevemente varios principios subyacentes que apuntalan el derecho notarial y registral.
Primeramente, en su acepción genérica, todo documento está formado, estructuralmente, por dos elementos: la materia — de carácter tangible o corporal — y su contenido, expresión del pensamiento de una persona o personas que se incorpora al primer elemento a través de la grafía escrita. En la teoría de los documentos públicos los instrumentos en que interviene un notario proyectan y forman dos planos horizontales y paralelos, a saber, el concerniente a su contenido sustantivo o acto documentado (negotium) y el referente al plano de Instrumentum, esto es, derecho notarial o forma, en sus importantes distinciones de los aspectos de “dimensión-acto” y “dimensión-papel” que destaca Nuñez Lagos. Los esquemas conceptuales del instrumento público, Rev. Der. Not., Núms. I y II (1953). La dimensión-papel no implica la física relativa al tamaño del papel empleado, sino a un resultado de visibilidad protocolaria, “por virtud de la narración, la imagen que refleja el negocio jurídico; o lo que es igual, se trata de expresar en el espacio, y mejor dicho en la extensión superficial, del papel, todos los elementos endógenos y exógenos que integran la formación y configuración del acto jurídico.” Neri, Tratado de Derecho Notarial, (1970), Tomo 3, págs. 320-321.
Segundo, “[e]l notario es un profesional de derecho que ejerce una función pública para robustecer, con una presunción de verdad, los actos en que interviene, para colaborar en la formación correcta del negocio jurídico y para solemnizar y dar forma legal a los negocios jurídicos privados. ...” Giménez Arnau, Introducción al Derecho Notarial, (1944), pág. 44.
La autenticidad y validez del instrumento público es el resultado neto del notario acatar fiel e integralmente los requisitos de la ley notarial referentes a comparecencia, exposición, estipulaciones, otorgamiento y autorización.
*835“Ante este autor, [el notario] auténticamente establecido por el documento mismo, tiene lugar el hecho que motiva su otorgamiento, al que se reconducen, en unidad de acto, una serie de hechos (presencias, lugar, capacidad natural, libertad física, actos de exhibición, de ofrecimiento y entrega, declaraciones en su realidad fáctica, lectura, firmas, etcétera) que, percibidos directamente por el Notario, quedan también cubiertos por la fe pública.” Rodríguez Adrados, op. cit, pág. 259.
En el acto notarial el fedatario percibe directamente y certifica los hechos susceptibles de ser absorbidos por los sentidos, y en virtud de unas exigencias y formalidades de la ley se Ies confiere “. . . una serie de presunciones juris tantum particulares, de veracidad o de legalidad, que acaban integrando una presunción general de verdad y de legalidad del mismo instrumento, considerado como un todo. ” Id. pág. 263.
Y tercero, en orden a la garantía de verdad que ofrece la intervención notarial en la negociación privada para el Registro de la Propiedad — donde la corrección, exactitud y verdad son corolarios y objetivos imprescindibles para su buen funcionamiento — la escritura pública representa la principal fuente de acceso que sirve de refuerzo al llamado principio de legalidad. Tenemos la responsabilidad de evitar la inscripción de títulos nulos. Royal Bank of Canada v. Registrador, 104 D.P.R. 400, 404-405 (1975); Roca Sastre, Derecho Hipotecario, (1968), Tomo II, pág. 561; Martínez Irizarry, El principio de inscripción y el principio de legitimación en P.R., 38 Rev. Jur. U.P.R. 193-210 (1969).
HH
Con estas nociones elementales en mente, examinemos los hechos ante nos.
En Sucn. Osorio v. Osorio, 102 D.P.R. 249 (1974), decretamos la nulidad de la escritura Núm. 155 otorgada ante el notario Luis Sánchez Vahamonde el 4 de noviembre de 1923, en la cual Antonio Osorio Santos y los *836hijos de sus hermanas fallecidas Francisca y Consuelo, vendieron a los hermanos Josefa y Martín Osorio Santos, las cuotas indivisas hereditarias que poseían en cierto inmueble dejado por su madre Carmen Santos Vda. de Osorio Santos. Este dictamen se produjo al haber los hijos de Antonio impugnado exitosamente la validez de dicha escritura demostrando cumplida y cabalmente que su causante Antonio era un analfabeto que no sabía ni podía firmar, razón por la cual era apócrifa la firma que de su nombre aparecía al pie del referido instrumento. En consecuencia expresamos: “La presunción de validez de los actos notariales es una de carácter rebatible y en este caso fue rebatida por la prueba de los recurridos.” (Pág. 254.)
En el recurso gubernativo ante nos los miembros de la Sucn. de Carmen Santos Vda. de Osorio sostienen que es incorrecta la negativa del Registrador en inscribir la referida escritura. Argumentan, que aunque nula en cuanto a la transacción y participación de Antonio, es título válido inscribible que recoge las compraventas de las restantes cuotas. Aducen que, “ya anteriormente se ha resuelto que el contrato contenido en una escritura pública es válido aunque ésta adolezca de algún defecto”, invocando Reyes v. Torres, 65 D.P.R. 821 (1946); Rosario v. Registrador, 59 D.P.R. 428 (1941) y Clavell v. Clavell, 41 D.P.R. 195 (1930).
II
El señalamiento, según veremos, es improcedente pues confunde el ámbito del negocio jurídico y la forma notarial que encierra toda escritura, y el alcance de la “teoría de conversión” consagrada en el Art. 1177 del Código Civil, 31 L.P.R.A. sec. 3273. Malavet Vega, Notas sobre el Derecho Notarial, (1968) pág. 208. Además, tal posición implica la aplicación errónea de importantes postulados y principios relativos a la fe notarial. Veamos.
La Sec. 20 de la Ley Notarial, dispone:
*837“Serán nulos los instrumentos públicos:
1. ......
2. ......
3. En que no aparezcan las firmas de las partes cuando deben hacerlo...
Este precepto informa las circunstancias que vician de nulidad formal radical total una escritura. Se trata de infracciones a la gestión notarial que no pueden convalidarse. La firma es un requisito esencial del instrumento por estimarse que ello conlleva una aprobación del texto escrito que antecede. Si la omisión de la firma invalida el otorgamiento, no se necesita mucho esfuerzo para entender el impacto que conlleva la falsificación de una firma en el instrumento. El mecanismo para lograr correspondencia real y legítima entre persona y firma, es exigiendo la ley la comparecencia y conocimiento por el notario. En otras palabras, la fe de conocimiento persigue evitar la suplantación de las partes en el otorgamiento.
“Nuñez Lagos luego de calificar de momento cumbre de una escritura el llamado por la legislación notarial otorgamiento dice es ‘la prestación solemne del consentimiento al texto recién leído por entero, consentimiento que se proyecta sobre toda la extensión del documento, sobre su tenor literal’. . . . En realidad el ‘otorgamiento’ y la ‘autorización’ son dos elementos tan estrechamente unidos que será muy difícil poderlos separar. Por ello al otorgamiento y autorización concurren los otorgantes para prestar su asentimiento; los testigos instrumentales, si los hay, para enterarse del acto o contrato celebrado y poder,- en cualquier tiempo, robustecer con su testimonio la fe del Notario; y éste para firmar, rubricar y signar el instrumento, dando fe de todo lo contenido en él.” González López, Manual de Práctica Notarial, (1978), pág. 102. (Énfasis nuestro.)
Según reseñáramos previamente, en el caso ante nos el notario autorizante consolidó en una sola escritura tres negocios distintos y en unidad de acto: (a) certificó la comparecencia de tres vendedores, dos compradores y dos testigos instrumentales; (b) dio fe de que los conocía a todos; y (c) atestó el otorgamiento de las partes y testigos y *838suscripción de sus correspondientes firmas. Sin embargo, la prueba en el caso de Osorio, supra, estableció indubi-tadamente que la firma de Antonio era espúrea. No se trata pues, como aduce el recurrente, de una simple falta de firma en uno de los negocios separados, sino de la simulación de la signatura de uno de los comparecientes principales.
No albergamos duda de que uno u otro caso— ausencia o simulación — el problema no tendría mayor trascendencia si las partes que concurrieron a esa escritura hubieran consignado sus transacciones en diversos instrumentos, pues por razón de distintas escrituras, cualquier vicio o fraude que maculara el negocio de uno de ellos, así como cualquier error en la forma del título, en nada hubiese afectado o anulado los restantes negocios o títulos. Sin embargo, ese no es el caso ante nos, en el cual un título defectuoso — una sola escritura — recoge tres transacciones (negocios). Aunque exista pluralidad en los negocios, instrumentalmente, en su dimensión papel, la escritura constituye un todo o unidad. Reconocemos que no hay prohibición, notarial o legal, que de ordinario impida que una misma escritura contenga negocios diversos, relacionados o no. Sin embargo, es evidente que la nulidad interna o formal del documento no puede separarse para sostener su validez fraccionada, en situaciones como las de autos, en que la falsificación de una firma destruye en toda su extensión la presunción de verdad que regularmente ampara al instrumento.
Sobre el particular, a riesgo de ser repetitivos, es menester tener presente la importante distinción referente a la validez del negocio jurídico como tal — compraventa, arrendamiento, por ejemplo — frente a la validez del instrumento público donde se recoge formalmente dicho negocio: la escritura. Como señala Castán, el defecto de forma, es decir el defecto escriturario, no priva al contexto, al negocio en sí, de su efectividad — Derecho Civil *839Español, Común y Foral, Tomo 3, pág. 482 (1974)—pues como atestigua Scaevola, del Art. 1230 del Código Civil, 31 L.P.R.A. see. 3451, se desprende que las condiciones esenciales para su validez no se encuentran en la forma. Scaevola, Q. M., Código Civil (1958), XX, pág. 1077. Contrastando esta nota de “informalidad” en las obligaciones y contratos, advertimos que son otros los principios que apuntalan el acceso al Registro. Para esa función, aunque no haya duda alguna sobre la efectividad y validez del negocio entre las partes, se requiere indispensablemente un título pulcro, esto es, una escritura válida que lo recoja: al Registro “solo tiene acceso registral los títulos perfectos.” Roca Sastre, op. cit., pág. 239 et seq. En consecuencia, aun bajo el supuesto de validez de las otras transacciones, debemos requerir que la escritura en donde éstas se agruparon sea válida.
h — H
Cuando el notario o las partes, por las razones que estimaren a bien, optan otorgar diversos negocios en una sola escritura, se plantean varias interrogantes sobre las distintas fases, etapas y aspectos que en sus dimensiones conlleva el instrumento público. A tal efecto, analicemos algunos de los aspectos presentes en este caso.
Como ya señaláramos, un título, para ser eficaz, ha de contener la firma de los otorgantes, y en caso de pluralidad de negocios y otorgantes, surgen complicaciones. Al respecto opinan Galindo y Escosura:
“Si al otorgarse una escritura a favor de varias personas, concurren todas éstas, y se hace constar así en la cabeza del instrumento, y luego, por cualquier causa, sólo firman algunas, entendemos que no será inscribible en cuanto a éstas, y que en ese caso el Notario, desde el momento en que advierta la ausencia de algunos contrayentes, debe suspender la redacción de la escritura; porque siendo la firma requisito indispensable para la validez, ha de tenerse por nula la que aparece otorgada por personas cuya firma no se estampa al final.
*840Si la escritura fuere de venta de varias fincas de un dueño otorgada a favor de distintas personas singularmente, y los compradores de unas fincas se hubieran retirado y no firmasen aquélla, y los de otras persistiesen y firmaren, nos inclinamos a que, respecto a éstos, sería inscribible, porque siendo contratos diversos e independientes, y la unión de los compradores, no en la cosa, sino sólo en la materialidad de la escritura, completamente voluntaria, en nada perjudicaba la nulidad de unas ventas a la validez de las otras.” Comentarios a la Legislación Hipotecaria de España, (1903), Tomo 2do, págs. 41-42.
A tenor con este enfoque, es clara la regla que propone que la falta de la firma de uno de los comparecientes vicia de nulidad el instrumento al punto de que no se ostentarán tampoco título inscribible aquellos que firmaron. Se atempera la norma según los mencionados juristas, cuando tratándose de negocios separados la falta de la firma obedece al voluntario retiro de uno de los contratantes.
Distinta situación se suscita ante nos. En la escritura que examinamos, no se trata de retiro alguno de otorgantes o falta menor, si que por mor de un artificio— que denota engaño y quizás dolo — se consigna en la escritura que alguien que no podía firmar estampó su firma ante el notario. Ello conlleva, a juicio nuestro, otra suerte. “La escritura es un conjunto orgánico y, en lo que toca a su esencia misma, está integrada por elementos que se conexionan entre sí.” Neri, op. cit., pág. 559. La fe notarial que de una u otra manera imprime el notario en una escritura no puede fraccionarse ni segmentarse en estadios y referirla a unas partes y a otras no. En el caso de autos el notario, quien certificó conocer personalmente a los otorgantes, atestiguó que firmaba ante él quien no podía hacerlo, todo ello a ciencia y paciencia de los que con él allí estaban. En la trama de falsificación de la firma del otorgante Antonio, es lógico razonar que intervinieron sus hermanos y sobrinos allí presentes. Es posible concluir que tal vez el notario no conociera al otorgante — y fuera *841inducido a engaño — pero es difícil imaginar lo contrario por parte de sus hermanos y sobrinos. Ciertamente éstos no podían sostener posición tan frágil, aduciendo falta de conocimiento. Y siendo cándidos, si éstos alegadamente no presenciaron la firma del que impersonó a Antonio, entonces podría aducirse que el notario violó el requisito de unidad de acto que debió observar por haber permitido la presencia y participación de testigos instrumentales. Sec. 27, Ley Notarial, 4 L.P.R.A. sec. 1025; Reyes v. Torres, supra. Bajo ambas alternativas, la nulidad de la escritura es incuestionable, total y absoluta.
Más aún, habiendo el fedatario utilizado la fórmula tradicional de que todos los que firmaron comparecieron — implicando con ello unidad de acto, esto es, simultaneidad en asunto, lugar, tiempo y personas — la cuestión resultaría de mayor gravedad y “con una consecuencia terrible — escribió Nuñez Lagos — la falta de unidad de acto instrumental no es causa de nulidad; es de falsedad. Para no incurrir en ella, a hechos y momentos de otorgamientos diversos, textos documentales diferentes. ” Rodríguez Adrados, op. cit., 246 (Énfasis nuestro.)
Con razón advierte Neri, “la verdad es que la dación de fe de la identidad personal es de esencia dé todo acto jurídico, y por tanto, parte intrínseca del instrumento público; de manera, entonces, que atento a los términos definitorios del precepto apuntado, la escritura pública que carezca de este requisito estará viciada de nulidad.” Op. cit., págs. 451-452.
En conclusión, en la escritura Núm. 155, el notario al dar fe de que firmaba una persona a quien él no conocía, o que quizás conociendo no correspondía con quien aparecía físicamente frente a él, hirió de muerte la validez total del instrumento público que otorgaba. Las siguientes razones la hacen nula: falta de dación de fe e inobservancia del requisito de “unidad de acto”, como consecuencia de la falsificación de la firma de Antonio, *842con la participación activa o pasiva de sus hermanos y sobrinos. Las observancias y exigencias notariales que instrumentalmente debe revestir y conferirle categoría a la escritura están conjugadas entre sí, independientemente de la separabilidad, como negocios, de las compraventas.

<

No estamos ante un caso de firma omitida, sino simulada. La fe notarial fue destruida. “[S]i la ley hace de la dación de fe una de las mejores virtudes jurídicas y, a tal fin, la impone como requisito esencial; si en armonía con esta norma básica estima el notario como ‘juez del conocimiento’ de los otorgantes; si el escribano es árbitro de. su propia intervención; si su afirmación es un fallo de verdad de la escritura, el más elemental de los juicios instiga a la convicción de que una escritura viciada de esa falta perjudica la seguridad de los derechos en juego, precisamente porque la omisión de un extremo legal tan explícito le quita todo el auspicio que trasunta la afirmación notarial. . .se trata de la preterición de un requisito que le quita al instrumento y a su contenido, todo sentido de verdad.” Neri, op. cit., págs. 451-452.
A error induce la cita de don José Ma. Manresa en que descansa la posición minoritaria. Se refiere la misma al Art. 1223 del Código Civil Español, que equivalente al 1177 nuestro, dispone:
“La escritura defectuosa por incompetencia del notario o por otra falta en la formá, tendrá el concepto de documento privado si estuviere firmado por los otorgantes.”
El precepto recoge la denominada “teoría de conversión”, mediante la cual — si están presentes los requisitos de consentimiento, objeto y causa — inter partes, el negocio puede existir, pero frente a terceros y a los fines del Registro de la Propiedad, el negocio sólo tendrá valor si reviste la exteriorización requerida de escritura. Es en *843virtud de la autorización y fe notarial, que el negocio sale de la esfera privada y se convierte en instrumento público.
Con el trasfondo legal antes expuesto es fácil advertir que cuando el ilustre maestro expresa que la “. . . escritura defectuosa hará prueba contra quienes la firmaron”, quiere decir que hará prueba como documento privado, y huelga repetir, que tales escrituras quedan al margen, por lo general, del ámbito registral. Comentarios al Código Civil, (1967), Tomo 8, Vol. II, págs. 98-99.
V
Carece de mérito la objeción constitucional que sua sponte se levanta en la opinión minoritaria. Aunque ciertamente los recurrentes no fueron parte en el pleito que motivó nuestra decisión en Sucn. Osorio, supra, ese hecho no milita contra la función calificadora del Registrador, que como corolario del axioma registral de legalidad, se impone en toda competencia ante él. Mojica Sandoz, El Registrador y el Principio de Legalidad, 32 Rev. C. Abo. P.R. 277-290 (1971). “La facultad de calificación del Registrador debe usarse dentro de su ámbito funcional, para negar legitimación registral a actos y contratos artificiosos y para proveer la fidelidad óptima en los libros del Registro que acerque su realidad a la extrema.” Empire Life Ins. Co. v. Registrador, 105 D.P.R. 136, 141 (1976). Contra el resultado de la calificación tienen las partes el recurso gubernativo dispuesto en la ley en el cual se consignan las alegaciones pertinentes. Ello satisface el debido proceso de ley, máxime ante la comparecencia en este foro de todos los miembros de la sucesión de Carmen Santos Vda. de Osorio, tal y como surge del epígrafe del recurso.
Los recurrentes pretenden conseguir la inscripción al margen de lo resuelto en Sucn. Osorio. Acuden al Registro con el mismo título que allí declaramos nulo y nada persuasivo alegan para respaldar la validez formal *844del instrumento. Tienen a su favor el remedio incorporado en el Art. 1231 del Código Civil, 31 L.P.R.A. sec. 3452, en el sentido de que pueden compeler a los vendedores a otorgar una escritura. Manresa, op. cit., pág. 98. No obstante, aducen que ello representa litigio y gastos. Aun así, tales dificultades “. . . no justifican degradar la fe pública y el valor de legitimación que tan pesadamente descansan en esa dación de fe de conocimiento de las personas y de haberse el notario asegurado de su identidad.” In re Cancio Sifre, 106 D.P.R. 386 (1977).
Conviene concluir citando al insigne notario madrileño don Rafael Nuñez Lagos: “la falsedad es la noche oscura del documento público; pero la falsedad es al documento público lo que la noche al fuego; brilla más y se destaca mejor.” La integridad de la fe notarial no nos permite suscribir, mediante el desdoblamiento de una escritura en que ha mediado un decreto de nulidad por falsificación en uno de sus negocios, su validez.

Careciendo los restantes negocios del revestimiento instrumental necesario, no podemos atribuirle sanción oficial notarial ni registral alguna, y por ende, se dictará sentencia confirmándose la nota de la Registradora.

El Juez Asociado Señor Díaz Cruz emitió opinión disidente a la cual se unen los Jueces Asociados Señores Rigau y Dávila.
-0-